This is an appeal by an employer alone from an award of the Workmen’s Compensation Board which directed it to pay double compensation to the claimant for 30% loss of use of the left hand on the ground that the claimant was employed in violation of the provisions of section 180-a of the Labor Law. The claimant was sixteen years of age and was employed as a vendor of merchandise at the Polo Grounds and the Yankee Stadium. On July 6, 1945, while in the course of his employment he was stabbed in the left forearm by a coworker. The only issue here is whether or not the employer is subject to the penalty award. The board found that at the time claimant sustained his injuries he was illegally employed in violation of section 180-a of the Labor Law in that he was permitted and suffered to work in excess of forty-eight hours per week during the week when the accident occurred. The evidence sustains the finding. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.